Citation Nr: 0210536	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  94-41 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an increased initial rating for tinnitus, 
currently evaluated as 10 percent disabling.

(The issues of entitlement to service connection for 
arthritis of the knees and varicose veins will be addressed 
in a separate and forthcoming decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from April 1964 to April 1967 
and from October 1967 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Los Angeles, 
California Regional Office (RO).  That decision, in pertinent 
part, granted service connection for bilateral hearing loss 
and tinnitus.  An initial noncompensable rating was assigned 
for bilateral hearing loss and an initial rating of 10 
percent was assigned for tinnitus.

The Board is undertaking additional development on the issues 
of entitlement to service connection for arthritis of both 
knees and varicose veins pursuant to authority granted by 67 
Fed. Reg. 3099, 3104 (January 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3099, 3105) (January 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues currently 
being considered on appeal has been obtained.

2.  On VA audiology examination conducted in March 2001, 
which recorded the most severe level of hearing loss of 
record, the veteran exhibited Level II hearing impairment in 
the right ear and Level III hearing impairment in the left 
ear.

3.  The veteran has recurrent tinnitus and is currently in 
receipt of the maximum schedular rating assignable for this 
disability.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 
(1998 & 2001).

2.  The criteria for an initial evaluation in excess of 10 
percent for tinnitus are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6260 (1998 & 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claims and complied with the VA's notification requirements.  
The RO supplied the veteran with the applicable regulations 
in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examination reports from April 1993 and 
May 1999, and a VA treatment note from March 2001.

The Board notes the veteran's contention that he was not 
afforded a current and thorough examination of his hearing.  
However, of record are the results of two VA examinations, 
one conducted in 1993 and one in 1999, and a VA treatment 
note dated March 2001 that records the results of an 
audiological examination, which was requested by the veteran.  
Accordingly, the Board finds that the claims need not be 
referred for development for an additional VA audiological 
examination.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records showed bilateral hearing loss at the 
veteran's October 1992 separation examination.

At an April 1993 VA examination, the veteran's puretone 
thresholds were as follows:

 

Average puretone thresholds were 33 decibels in the right ear 
and 30 decibels in the left ear.  Speech recognition scores 
were 98 percent bilaterally.  Tinnitus was noted to be 
present.  The veteran reported noise exposure during service.

A September 1993 rating decision granted service connection 
for bilateral hearing loss and tinnitus.  An initial 
noncompensable rating was assigned for bilateral hearing loss 
and an initial rating of 10 percent was assigned for 
tinnitus, as tinnitus was reportedly due to noise exposure 
and constant.

At a May 1999 VA fee basis examination, puretone thresholds 
were as follows:

 

Average puretone thresholds were 35 decibels in the right ear 
and 40 decibels in the left ear.  Speech recognition scores 
were 92 percent in the right ear and 88 percent in the left.  
The veteran was noted to have constant bilateral tinnitus.

A March 2001 VA treatment note indicated that the veteran had 
requested an audiological evaluation.  Puretone thresholds 
were as follows:

 

Speech recognition scores were 84 percent in the right ear 
and 80 percent in the left ear.

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

The Board notes that during the pendency of this appeal, 
changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87.  Where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, here, the changes made were not 
substantive in regard to the facts in this case, and thus 
neither is more favorable to the veteran's claim.

Under the previous regulations, evaluations of bilateral 
hearing loss ranged from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2001).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2001).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2001).

The majority of the changes to the hearing impairment 
criteria appears to be nonsubstantive (the frequencies used 
for the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed), except possibly for the 
revision of 38 C.F.R. § 4.86 (exceptional patterns of hearing 
impairment), and this section, as discussed above, is not 
applicable here.  See 64 Fed. Reg. 25202 (1999).

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Under the previous regulations, Diagnostic Code 6260 provided 
a single 10 percent disability rating when tinnitus was 
persistent as a symptom of head injury, concussion, or 
acoustic trauma.  The current regulations continue to provide 
a single 10 percent disability rating for tinnitus, but the 
only requirement is that the tinnitus be recurrent.  The 
current regulations removed the requirement that tinnitus be 
a symptom of a head injury, a concussion, or due to acoustic 
trauma, and that it be persistent.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260, as amended by 64 Fed. Reg. 25202 
through 25210 (May 11, 1999).  The proposed amendment to the 
regulations indicated that tinnitus is a subjective 
sensation, which under certain circumstances, comes and goes.  
See 59 Fed. Reg. 17297 (April 12, 1994).  The requirement 
that the tinnitus be "recurrent" means that it might not 
always be present, but that it returns at regular intervals.  
Id.  It was also noted that tinnitus can be caused by a 
number of conditions, including injuries, acute disease and 
drug reactions.  Id.  The restriction that tinnitus result 
from trauma was eliminated since the severity of the 
disability from tinnitus does not depend on its origin.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

IV.  Analysis

Bilateral Hearing Loss

The Board notes that the March 2001 VA audiological 
evaluation indicates the most severe level of hearing 
disability of record.  The March 2001 VA treatment note did 
not indicate the veteran's average puretone thresholds in 
both ears.  However, under 38 C.F.R. § 4.85(d), average 
puretone thresholds at the March 2001 VA audiological 
evaluation were 42.5 decibels bilaterally, based on the 
Board's calculations.  See 38 C.F.R. § 4.85(d).  Under Table 
VI contained in Diagnostic Code 6100, the average pure tone 
thresholds and speech recognition scores for the right ear 
demonstrated during the VA evaluation correspond to category 
II, and the scores for the left ear correspond to category 
III.  The intersection point for these categories under Table 
VII shows that the hearing loss does not exceed the levels 
contemplated for the currently assigned noncompensable 
rating.

A compensable rating is not warranted under Table VIa under 
either the previous or amended regulations.  Table VIa under 
the previous regulations is not for application because it 
was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c) (1998).

Table VIa is not for application under the amended 
regulations because the veteran's puretone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or less at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a) (2001) 
(emphasis added).  The Board notes that, while the puretone 
threshold in the right ear was 30 decibels at 1000 Hertz at 
the March 2001 audiology examination, the puretone threshold 
was not 70 decibels or more at 2000 Hertz.

Therefore, the Board finds that an initial compensable 
evaluation for the veteran's bilateral hearing loss is not 
warranted under the previous or amended regulations.

The Board has considered the veteran's statements in support 
of his claim, including his contention that his hearing loss 
warrants a higher rating.

However, as noted above, pertinent case law provides that the 
assignment of disability ratings for hearing impairment are 
to be derived by the mechanical application of the Ratings 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann, supra.

In addition, the veteran's own opinions and statements about 
his level of hearing impairment are not competent evidence in 
this case.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such lay person is not competent to make a 
medical diagnosis or render a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to the level 
of hearing impairment suffered by the veteran.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.  
Accordingly, the Board concludes that the criteria for a 
compensable disability rating for bilateral hearing loss are 
not met.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for bilateral hearing loss.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, there is no 
evidence that the service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization for the periods at issue.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Tinnitus

The Board notes that the veteran is currently in receipt of 
the maximum rating assignable for tinnitus under Diagnostic 
Code 6260 under either the previous or current regulations.  
The initial 10 percent rating, in the September 1993 
decision, was assigned as tinnitus had been shown to be 
constant and due to noise exposure.  The disability rating 
assigned for this disability contemplates any impairment in 
earning capacity due to the symptoms of tinnitus.  There is a 
lack of entitlement under the law to a higher schedular 
evaluation.  Accordingly, a disability rating higher than 10 
percent for tinnitus must be denied.

The Board is aware of the veteran's argument that Diagnostic 
Code 6260 is ambiguous in that it does not specify whether 
the 10 percent rating is assignable for unilateral or 
bilateral tinnitus.  The veteran further argues that this 
ambiguity should be resolved in favor of the veteran and that 
Diagnostic Code 6260 should be considered as affording a 10 
percent rating for each ear with tinnitus involvement.  The 
Board notes that where the regulations seek to make a 
distinction between bilateral and unilateral awards, such 
factors are specified.  In this instance, there is no 
distinction made between bilateral or unilateral tinnitus and 
a 10 percent rating is afforded regardless of whether 
recurrent tinnitus is bilateral or unilateral in nature.

In addition, the Board finds that an extraschedular rating is 
not warranted under 38 C.F.R. § 3.321(b) as the veteran has 
not made any contentions, nor is there any evidence, that the 
disorder presents an unusual or exceptional disability 
picture with such factors as marked impairment of employment 
or frequent periods of hospitalization.  Again, in the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
at 338-9; Shipwash v. Brown, 8 Vet. App. at 227.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

